DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 11 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a gap” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Publication No. 2015/0000065 A1).
Regarding Independent Claim 1, Lee teaches a wiper-fastening apparatus (Fig. 1b) configured to fasten an adaptor (connector, 400) configured to couple with a wiper arm to a wiper blade (Paragraph [0041]), the wiper-fastening apparatus (Fig. 1b) 5comprising a base (adapter, 300) attached to or detached from a clamp (coupling cover, 200) fixed to the wiper blade (wiper blade assembly, 100) with a gap (formed between blade assembly, 100 and 230 of coupling cover, 200) therebetween and on which the adaptor (connector, 400) is mounted to be hinge-rotated (Fig. 2c), wherein the base (300) comprises: a hinge portion (Annotated Fig. 2c) hinge-coupled to the adaptor (400); a mounting portion (coupling portion, 330) provided on one side of the hinge portion (Annotated Fig. 2c) in a 10longitudinal direction and inserted into the gap (Annotated Fig. 2c); and a hook portion (Annotated Fig. 2c) provided on the other side of the hinge portion (Annotated Fig. 2c) in the longitudinal direction and configured to be biased from the clamp (200) in a vertical direction or to be held by the clamp (200) depending on a degree of insertion of the mounting portion (330) into the gap (Annotated Fig. 2c).  

    PNG
    media_image1.png
    630
    710
    media_image1.png
    Greyscale

Regarding Claim 2, Lee teaches the wiper-fastening apparatus (Fig. 1b) wherein the base (300) comprises side surface portions (Annotated Fig. 2c) which extend downward from both sides of the hinge portion (Annotated Fig. 2c) in a lateral direction and inside which the wiper blade (100) is mounted, and wherein the hook portion (Annotated Fig. 2c) is provided on each of the side surface portions (Annotated Fig. 2c).  
Regarding Claim 3, Lee teaches the wiper-fastening apparatus (Fig. 1b) further comprising the clamp (200) comprising a fixing portion (220) fixed to the wiper blade (100) and a holding portion (230) configured to extend from at least one side of the fixing portion (220) and to form the gap (Annotated Fig. 2c) with the wiper blade (100), 35wherein the mounting portion (330) forms a through hole (337) between 
Regarding Claim 4, Lee teaches the wiper-fastening apparatus (Fig. 1b) wherein the fixing portion (220) 5comprises a groove (250) provided to allow the hook portion (Annotated Fig. 2c) to pass therethrough, and wherein the base (300) is configured to switch between a first state in which the holding portion (230) passing through the through hole (337) is held by the mounting portion (330) and the hook portion (Annotated Fig. 2c) is tilted  in a vertical direction to be placed above the fixing portion (230; upon insertion of hook portion into coupling, 250, the adapter, 300 can be tilted before inserting fixing portion into through hole, 337), a second state in which the hook portion (Annotated Fig. 2c) moves downward in comparison to the first 10state and passes through the groove (250; Upon assembly), and a third state in which the holding portion (230) is mounted on the mounting portion (330) so that the hook portion (Annotated Fig. 2c) is placed to be biased from the groove (250) in comparison to the second state (fully assembled; Fig. 2b)).  
Regarding Claim 5, Lee teaches the wiper-fastening apparatus (Fig. 1b) wherein the mounting portion (330) 15and the holding portion (230) comprise respective uneven portions (Annotated Fig. 2c) to engage with each other in the third state (Fig. 2c; Fig. 2b).  
Regarding Claim 6, Lee teaches the wiper-fastening apparatus (Fig. 1b) wherein the uneven portions (Annotated Fig. 2c) each comprise: 20a protrusion provided on any one of the mounting portion and the holding portion (Annotated Fig. 2c) and having a shape between a semicircle and a circle (Annotated Fig. 2c); and a groove (Annotated Fig. 2c) provided on another of the mounting portion (330) and the holding portion at a position corresponding to the protrusion so that the protrusion is press- fitted thereinto (Fig. 2b).  
Regarding Claim 7, Lee teaches the wiper-fastening apparatus (Fig. 1b) wherein the base (300) further comprises a locking portion (331) which interferes with one end of the clamp (200) fixed to the wiper blade (100) and blocks longitudinal movement of the clamp (200) in the third state.  
5 	Regarding Claim 8, Lee teaches the wiper-fastening apparatus (Fig. 1b) wherein the locking portion (331) is a cantilever shape (Fig. 3a)  provided to be movable in a vertical direction due to the elastic force (movable in a vertical direction after pressure is applied to the cantilevered sides), configured 
Regarding Claim 9, Lee teaches the wiper-fastening apparatus (Fig. 1b) wherein a groove (Annotated Fig. 2c) is provided in any one of the locking portion and the clamp (200) and a protrusion (Annotated Fig. 2c) is provided on another thereof, and 15wherein the protrusion (Annotated Fig. 2c) is located inside the groove (Annotated Fig. 2c) so that longitudinal movement of the clamp (200) is blocked so as to be locked in the locked state (Fig. 2b), and the protrusion (Annotated Fig. 2c) deviates from the groove (Annotated Fig. 2c) in a vertical direction so that the longitudinal movement of the clamp (200) is allowed to be unlocked in the unlocked state (Fig. 2c).  
20 Regarding Independent Claim 10, Lee teaches a wiper blade assembly (Fig. 1c) comprising: a wiper blade (100) comprising a contact member (600) configured to be pressed against a surface of a target to be pressed against and to slide along the surface (Paragraph [0038]), a cover member (500a) provided on the contact member (600) to be on an opposite side to the target, and an elastic member (700) configured to apply an elastic force to the contact member (600; Paragraph [0038]); and 37a fastening apparatus (Fig. 1b) comprising a clamp (200) fixed to the elastic member (700) with a gap (Annotated Fig. 2c) and a base (300) attached to or detached from the clamp (200) and on which an adaptor (400) configured to couple with a wiper arm is mounted to be hinge-rotated (Paragraph [0004]), wherein the base (300) comprises: 5a hinge portion (Annotated Fig. 2c) hinge-coupled to the adaptor (400); a mounting portion (330) provided on one side of the hinge portion (Annotated Fig. 2c) in a longitudinal direction and inserted into the gap (Annotated Fig. 2c); and a hook portion (Annotated Fig. 2c) provided on the other side of the hinge portion (Annotated Fig. 2c) in the longitudinal direction and configured to be biased from the clamp (200) in a vertical 10direction or to be held by the clamp (200) depending on a degree of insertion of the mounting portion (330) into the gap (Annotated Fig. 2c).  
Regarding Claim 11, Lee teaches the wiper blade assembly wherein the clamp (200) comprises a groove (250) provided to allow the hook portion (Annotated Fig. 2c) to pass therethrough, and 15wherein the base (300) is configured to switch between a first state in which one end of the clamp (200) is held by the mounting portion (330) and the hook portion (Annotated Fig. 2c) is tilted in a vertical direction to be 
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: KR 101879694 B1 to Lee teaches a wiper-fastening apparatus configured to fasten a wiper arm coupling adaptor to a wiper blade, the wiper-fastening apparatus comprising a base attached to 5or detached from a clamp fixed to the wiper blade and on which the adaptor is mounted to be hinge-rotated.
Contact Information          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723